Citation Nr: 1205446	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  98-15 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for rhinitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1973 and from January 1979 to October 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in September 2009.

In April 2011, the Veteran testified during a Board hearing at the RO in New York, New York, before the undersigned Veterans Law Judge (VLJ).  Evidence pertinent to the PTSD matter was received contemporaneously with the Board hearing and initial agency of original jurisdiction (AOJ) consideration of this evidence was waived.

The Board notes that a claim for service connection for an acquired psychiatric disability must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the claims file contains diagnoses of psychiatric disorders other than PTSD, the Veteran has previously been denied service connection for psychiatric disorders other than PTSD in July 1991 and March 1996.  He has not requested that such claim be reopened, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability other than PTSD is not before the Board.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of a witnessing a fatal helicopter crash at Wheeler Air Force Base in May-June 1982 during service.  He indicated that he had witnessed a service member being killed by the helicopter's rotor blade, but was unaware of the service member's name or unit.  He has also asserted that he has PTSD as a result of witnessing and aiding a soldier who had lost a finger in a training exercise during basic training.  The Board finds that an attempt to verify the stressors should be undertaken.

Further, in a March 2008 statement, the Veteran's wife indicated that he was in receipt of Social Security Administration (SSA) benefits.  As such records are relevant to the claim, an attempt to obtain these records should be made.

By rating decision in September 2010, the RO granted service connection for chronic rhinitis and assigned a noncompensable rating, effective June 16, 1997.  In a statement received in November 2010, the Veteran expressed disagreement with the rating assigned.  As such, appropriate action, including issuance of a statement of the case on this issue, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following actions:

1.  Obtain VA clinical records from the Bronx VAMC for the period from July 2009 to the present.

2.  Obtain VA clinical records from the VA Hudson Valley (Montrose) for the period from February 2010 to the present.

3.  Obtain VA clinical records from the VAMC East Orange for the period from January 2007 to the present.

4.  Contact the custodian of any records that would have documented a fatal helicopter crash at Wheeler Air Force Base during the May-June 1982 time frame and secure such records and associate them with the claims files.  A list of the attempts made and the results should be documented and associated with the claims file.

5.  Contact the custodian of any records that would have documented the injury related to the traumatic amputation of fingers at Ft. Sill during the February to April 1979 time frame and secure such records and associate them with the claims file.  The Veteran indicated that he was in B Battery, 2d Combat Training Battalion, USAFATC at the time.  A list of the attempts made and the results should be documented and associated with the claims file.

6.  Contact SSA and request a copy of the Veteran's records regarding any claim for SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

7.  Thereafter, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and he and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

8.  Provide the Veteran with a statement of the case on the issue of entitlement to an initial compensable rating for rhinitis.  He and his representative should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

